DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-18 have been examined in the application.  This communication is the first action on the merits.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 9, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-18 are directed to the abstract idea of: Claim 1 -: 1. A method comprises: determining a set of longevity-contingent instruments, wherein a first longevity-contingent instrument of the set of longevity-contingent instruments is rived in accordance with a rive approach to reassign a first face value benefit of the first longevity-contingent instrument from a first ownership entity to a benefit entity to produce a first sub-asset of a plurality of sub-assets of the set of longevity-contingent instruments, wherein the first longevity-contingent instrument is further rived in accordance with the rive approach to reassign a first premium payment stream of the first longevity-contingent instrument from the first ownership entity to a sponsor entity to produce a first sub-liability of a plurality of sub-liabilities of the set of longevity-contingent instruments, wherein the plurality of sub-assets is associated with a benefit net present value and the plurality of sub-liabilities is associated with a liability net present value; verifying, authenticity of a record representing a second longevity-contingent instrument to produce an authenticity indicator, wherein the second longevity-contingent instrument assigns a second face value benefit of the second longevity-contingent instrument and a second premium payment stream of the second longevity-contingent instrument to a second ownership entity; and when the authenticity indicator for the record is favorable: determining, to include the second longevity-contingent instrument in the set of longevity-contingent instruments to produce an updated set of longevity-contingent instruments, wherein the updated set of longevity-contingent instruments is associated with a fair market acquisition value, the record for the second longevity-contingent instrument to include selection information, and riving, the second longevity-contingent instrument in accordance with the rive approach to reassign the second face value benefit from the second ownership entity to the benefit entity to produce a second sub-asset of the plurality of sub-assets of the updated set of longevity-contingent instruments, and to reassign the second premium payment stream from the second ownership entity to the sponsor entity to produce a second sub-liability of the plurality of sub-liabilities of the updated set of longevity-contingent instruments, wherein a beneficial valuation elevation is created such that a sum of the benefit net present value and the liability net present value is greater than the fair market acquisition value so that the benefit entity and sponsor entity realize the beneficial valuation elevation over direct utilization of selected longevity-contingent instruments of the updated set of longevity-contingent instruments prior to the riving. (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). ) Claim 2 -: 2. The method of claim 1 further comprises: generating the selection information to include one or more of: an identifier of a benefactor associated with the benefit entity; an identifier of a debtor associated with the sponsor entity; an identifier of an associated record; an identifier of an associated longevity-contingent instrument; a current purchase transaction value; an ownership entity identifier; a holder identifier; an updated life expectancy value; an updated longevity status indicator; and an identifier of another longevity-contingent instrument of the set of longevity-contingent instruments. Claim 3 -: 3. The method of claim 1, wherein the determining the set of longevity-contingent instruments comprises one or more of: interpreting a request; determining to add another longevity-contingent instrument to the set of longevity-contingent instruments; determining to remove an existing longevity-contingent instrument from the set of longevity-contingent instruments; and determining that a sum of the benefit net present value and the liability net present value associated with the set of longevity-contingent instruments is less than a low threshold. Claim 4 -: 4. The method of claim 1, wherein the verifying the authenticity of the record representing the second longevity-contingent instrument to produce the authenticity indicator comprises one of: when utilizing a signature approach: a signature of the record to produce a first transaction value, wherein associated with a last transaction, a portion of the record to produce a candidate transaction value, wherein associated with, and establishing the authenticity indicator to indicate favorable authenticity when the first transaction value compares favorably to the candidate transaction value; and when not utilizing the signature approach: applying signature verification to the signature of the record to produce the authenticity indicator. Claim 5 -: 5. The method of claim 1, wherein the determining to include the second longevity-contingent instrument in the set of longevity-contingent instruments to produce the updated set of longevity-contingent instruments comprises: extracting characterization information from the record for the second longevity-contingent instrument to include one or more of: an estimated timeframe for payout of the second face value benefit, a present value of the second face value benefit utilizing the estimated timeframe, and a present value of the second premium payment stream; and indicating to include the second longevity-contingent instrument in the set of longevity-contingent instruments to produce the updated set of longevity-contingent instruments when the characterization information compares favorably to rive approach requirements associated with the rive approach. Claim 6 -: 6. The method of claim 1, wherein the record for the second longevity-contingent instrument to include the selection information comprises: the selection information utilizing a recipient public key of a recipient to produce a next transaction value; the next transaction value utilizing a private key to produce a next transaction signature; and generating a next record to include the selection information and the next transaction signature. (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). ) Claim 7 -: 7: operably coupled wherein functions to: detemine a set of longevity-contingent instruments, wherein a first longevity-contingent instrument of the set of longevity-contingent instruments is rived in accordance with a rive approach to reassign a first face value benefit of the first longevity-contingent instrument from a first ownership entity to a benefit entity to produce a first sub-asset of a plurality of sub-assets of the set of longevity-contingent instruments, wherein the... wherein the... [id. at 1], verify authenticity of a record representing a second longevity-contingent instrument to produce an authenticity indicator, wherein the second longevity-contingent instrument assigns a second face value benefit of the second longevity-contingent instrument and a second premium payment stream of the second longevity-contingent instrument to a second ownership entity; and when the authenticity... [id. at 1], determine to include the second longevity-contingent instrument in the set of longevity-contingent instruments to produce an updated set of longevity-contingent instruments, wherein the updated set of longevity-contingent instruments is associated with a fair market acquisition value, the record... [id. at 1], rive the second longevity-contingent instrument in accordance with the rive approach to reassign the second face value benefit from the second ownership entity to the benefit entity to produce a second sub-asset of the plurality of sub-assets of the updated set of longevity-contingent instruments, and to reassign the second premium payment stream from the second ownership entity to the sponsor entity to produce a second sub-liability of the plurality of sub-liabilities of the updated set of longevity-contingent instruments, wherein a... [id. at 1], (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). ) Claim 8 -: 8. claim 7, wherein further functions to: generate the selection information to include one or more of: an identifier... [id. at 2], Claim 9 -: 9. claim 7, wherein functions to determine the set of longevity-contingent instruments by one or more of: interpreting... determining... determining... determining... [id. at 3], Claim 10 -: 10. claim 7, wherein functions to verify the authenticity of the record representing the second longevity-contingent instrument to produce the authenticity indicator by one of: when utilizing... a signature... a portion... establishing... when not utilizing... applying signature... [id. at 4], Claim 11 -: 11. claim 7, wherein functions to determine to include the second longevity-contingent instrument in the set of longevity-contingent instruments to produce the updated set of longevity-contingent instruments by: extracting... an estimated... a present... a present... indicating... [id. at 5], Claim 12 -: 12. claim 7, wherein functions to the record for the second longevity-contingent instrument to include the selection information by: the selection... the next transaction... generating... [id. at 6], (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). ) Claim 13 -: 13: stores operational instructions that, when executed causes to: detemine a... [id. at 7], wherein the... wherein the... [id. at 1], stores operational... [id. at 13], verify authenticity... [id. at 7], stores operational... [id. at 13], when the authenticity... [id. at 1], determine... [id. at 7], the record... [id. at 1], rive the second... [id. at 7], wherein a... [id. at 1], (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). ) Claim 14 -: 14. claim 13 further comprises: stores operational... [id. at 13], generate the... [id. at 8], an identifier... [id. at 2], Claim 15 -: 15. claim 13, wherein functions to execute the operational instructions stored to cause to determine the set of longevity-contingent instruments by one or more of: interpreting... determining... determining... determining... [id. at 3], Claim 16 -: 16. claim 13, wherein functions to execute the operational instructions stored to cause to verify the authenticity of the record representing the second longevity-contingent instrument to produce the authenticity indicator by one of: when utilizing... a signature... a portion... establishing... when not utilizing... applying signature... [id. at 4], Claim 17 -: 17. claim 13, wherein functions to execute the operational instructions stored to cause to determine to include the second longevity-contingent instrument in the set of longevity-contingent instruments to produce the updated set of longevity-contingent instruments by: extracting... an estimated... a present... a present... indicating... [id. at 5], Claim 18 -: 18. claim 13, wherein functions to execute the operational instructions stored to cause the record for the second longevity-contingent instrument to include the selection information by: the selection... the next transaction... generating... [id. at 6], (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). ) . The identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance: a) Mathematical concepts – mathematical relationships, b) Certain methods of organizing human activity – fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, c) Mental processes – concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). 
These limitation excerpts, under their broadest reasonable interpretation, fall within the grouping(s) of abstract ideas of: Certain methods of organizing human activity – since: updating a portfolio of blockchain-encoded rived longevity-contingent instruments as recited in the claim limitations, under their broadest reasonable interpretation, covers performance of the limitation(s) as fundamental economic principles or practices, (including hedging, insurance, mitigating risk); commercial or legal interactions, (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people, (including social activities, teaching, and following rules or instructions). Mental processes – since: the above-underlined as recited in the claim limitations, under their broadest reasonable interpretation, covers performance of the limitation(s) as concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). Mathematical concepts – since: the above-underlined as recited in the claim limitations, under their broadest reasonable interpretation, covers performance of the limitation(s) as mathematical relationships, Therefore, the limitations fall within the above-identified grouping(s) of abstract ideas. 
While independent claims 1, 7, and 13 do not explicitly recite verbatim this identified abstract idea, the concept of this identified abstract idea is described by the steps of independent claim 1 and is described by the steps of independent claim 7 and is described by the steps of independent claim 13. 
Claim 1: Specifically with respect to the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes, independent claim 1 further to the abstract idea includes additional elements of "a computing device", "update ", "the computing device", "blockchain-encoded record", and "updating". However, independent claim 1 does not include additional elements that are sufficient to integrate the exception into a practical application because "a computing device", "update ", "the computing device", "blockchain-encoded record", and "updating" of independent claim 1 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("determining, by a computing device, … set of longevity-contingent instruments", "wherein the first longevity-contingent instrument … set of longevity-contingent instruments", "wherein the plurality of sub-assets … liability net present value", "verifying, by the computing device, … second ownership entity; and", "when the authenticity indicator for … blockchain-encoded record is favorable", "determining, by the computing device, … fair market acquisition value", "updating, by the computing device, … include selection information, and", "riving, by the computing device, … set of longevity-contingent instruments" and "wherein a beneficial valuation elevation … prior to the riving") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself (e.g. all or portion(s) of the noted recited steps) and/or that recite generic computer and/or field of use functions that are recited at a high-level of generality that include only steps narrowing the abstract idea [Step 2A Prong I] (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, [Step 2A Prong II] adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the "determining, by a computing device, … set of longevity-contingent instruments", "wherein the first longevity-contingent instrument … set of longevity-contingent instruments", "wherein the plurality of sub-assets … liability net present value", "verifying, by the computing device, … second ownership entity; and", "determining, by the computing device, … fair market acquisition value", "updating, by the computing device, … include selection information, and", "riving, by the computing device, … set of longevity-contingent instruments", "wherein a beneficial valuation elevation … prior to the riving" step(s)), and adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or portions of the "updating, by the computing device, … include selection information, and" step(s)), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "verifying, by the computing device, … second ownership entity; and", "when the authenticity indicator for … blockchain-encoded record is favorable", "updating, by the computing device, … include selection information, and" step(s)). Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. Additionally, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "updating, by the computing device, … include selection information, and", (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the cited rationale have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. at 2359, 110 USPQ2d at 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d at 716, 112 USPQ2d at 1755 (Fed. Cir. 2014) (updating an activity log). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 1 is ineligible. 
Claim 7: Specifically regarding the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes, independent claim 7 further to the abstract idea includes additional elements of "computing device", "computing system", "the computing device", "interface", "local memory", "processing module", "update ", and "blockchain-encoded record". However, independent claim 7 does not include additional elements that are sufficient to integrate the exception into a practical application because "computing device", "computing system", "the computing device", "interface", "local memory", "processing module", "update ", and "blockchain-encoded record" of independent claim 7 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("a processing module operably coupled … processing module functions to", "determine to update a set … set of longevity-contingent instruments", "wherein the first longevity-contingent instrument … set of longevity-contingent instruments", "wherein the plurality of sub-assets … liability net present value", "verify authenticity of a blockchain-encoded … second ownership entity; and", "when the authenticity indicator for … blockchain-encoded record is favorable", "determine to include the second … fair market acquisition value", "update the blockchain-encoded record for … include selection information, and", "rive the second longevity-contingent instrument … set of longevity-contingent instruments" and "wherein a beneficial valuation elevation … prior to the riving") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself (e.g. all or portion(s) of the noted recited steps) and/or that recite generic computer and/or field of use functions that are recited at a high-level of generality that include only steps narrowing the abstract idea [Step 2A Prong I] (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, [Step 2A Prong II] adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the "a processing module operably coupled … processing module functions to", "determine to update a set … set of longevity-contingent instruments", "wherein the first longevity-contingent instrument … set of longevity-contingent instruments", "wherein the plurality of sub-assets … liability net present value", "verify authenticity of a blockchain-encoded … second ownership entity; and", "determine to include the second … fair market acquisition value", "update the blockchain-encoded record for … include selection information, and", "rive the second longevity-contingent instrument … set of longevity-contingent instruments", "wherein a beneficial valuation elevation … prior to the riving" step(s)), and adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or portions of the "update the blockchain-encoded record for … include selection information, and" step(s)), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "a processing module operably coupled … processing module functions to", "verify authenticity of a blockchain-encoded … second ownership entity; and", "when the authenticity indicator for … blockchain-encoded record is favorable", "update the blockchain-encoded record for … include selection information, and" step(s)). Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 1 also applies hereto. Moreover, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "update the blockchain-encoded record for … include selection information, and", (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) See discussion above regarding Claim 1 for pertinent previously cited rationale finding well-understood, routine, and conventional activities. None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 7 is ineligible. 
Claim 13: Specifically pertaining to the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes, independent claim 13 further to the abstract idea includes additional elements of "computer readable memory", "first memory element", "processing module", "a computing device", "update ", "second memory element", "blockchain-encoded record", and "third memory element". However, independent claim 13 does not include additional elements that are sufficient to integrate the exception into a practical application because "computer readable memory", "first memory element", "processing module", "a computing device", "update ", "second memory element", "blockchain-encoded record", and "third memory element" of independent claim 13 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("a first memory element that … the processing module to", "determine to update a set … set of longevity-contingent instruments", "wherein the first longevity-contingent instrument … set of longevity-contingent instruments", "wherein the plurality of sub-assets … liability net present value", "a second memory element that … the processing module to", "verify authenticity of a blockchain-encoded … second ownership entity; and", "a third memory element that … the processing module to", "when the authenticity indicator for … blockchain-encoded record is favorable", "determine to include the second … fair market acquisition value", "update the blockchain-encoded record for … include selection information, and", "rive the second longevity-contingent instrument … set of longevity-contingent instruments" and "wherein a beneficial valuation elevation … prior to the riving") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself (e.g. all or portion(s) of the noted recited steps) and/or that recite generic computer and/or field of use functions that are recited at a high-level of generality that include only steps narrowing the abstract idea [Step 2A Prong I] (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, [Step 2A Prong II] adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the "a first memory element that … the processing module to", "determine to update a set … set of longevity-contingent instruments", "wherein the first longevity-contingent instrument … set of longevity-contingent instruments", "wherein the plurality of sub-assets … liability net present value", "a second memory element that … the processing module to", "verify authenticity of a blockchain-encoded … second ownership entity; and", "a third memory element that … the processing module to", "determine to include the second … fair market acquisition value", "update the blockchain-encoded record for … include selection information, and", "rive the second longevity-contingent instrument … set of longevity-contingent instruments", "wherein a beneficial valuation elevation … prior to the riving" step(s)), and adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or portions of the "a first memory element that … the processing module to", "a second memory element that … the processing module to", "a third memory element that … the processing module to", "update the blockchain-encoded record for … include selection information, and" step(s)), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "a first memory element that … the processing module to", "a second memory element that … the processing module to", "verify authenticity of a blockchain-encoded … second ownership entity; and", "a third memory element that … the processing module to", "when the authenticity indicator for … blockchain-encoded record is favorable", "update the blockchain-encoded record for … include selection information, and" step(s)). Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. Additionally, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "a first memory element that … the processing module to", "a second memory element that … the processing module to", "a third memory element that … the processing module to", "update the blockchain-encoded record for … include selection information, and", (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the cited rationale have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: electronic recordkeeping, Alice Corp. Pty. Ltd.; Ultramercial, Inc., see previous legal citations herein Re: Claim 1, and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Fed. Cir. 2015). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 13 is ineligible. 
Independent Claims: Nothing in independent claims 1, 7, and 13 improves another technology or technical field, improves the functioning of any claimed computer device itself, applies the abstract idea with any particular machine, solves any computer problem with a computer solution, or includes any element that may otherwise be considered to amount to significantly more than the abstract idea. 
None of the dependent claims 2-6, 8-12, and 14-18 when separately considered with each dependent claim's corresponding parent claim overcomes the above analysis because none presents any method step not directed to the abstract idea that amounts to significantly more than the judicial exception or any physical structure that amounts to significantly more than the judicial exception. 
Claims 2 and 8: Dependent claims 2 and 8 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, "benefactor computing device", and "debtor computing device" of dependent claims 2 and 8 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality. No additional element introduced in these claims taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. 
Claims 4 and 10: Dependent claims 4 and 10 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, "symmetric key signature", "decrypting", "utilizing a first public key of a first public-private key pair", "first public-private key pair", "decrypted transaction", "hash value", "last transaction computing device", "hashing", "utilizing a second public key of a second public-private key pair", "second public-private key pair", and "utilizing the first public key and the second public key" of dependent claims 4 and 10 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality. No additional element introduced in these claims taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. 
Claims 6 and 12: Dependent claims 6 and 12 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, "hashing", "recipient computing device", "hash value", and "encrypting" of dependent claims 6 and 12 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality. No additional element introduced in these claims taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. 
Claim 14: Dependent claim 14 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, "fourth memory element", "benefactor computing device", and "debtor computing device" of dependent claim 14 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality. No additional element introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. 
Claim 16: Dependent claim 16 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, "symmetric key signature", "decrypting", "utilizing a first public key of a first public-private key pair", "first public-private key pair", "decrypted transaction", "hash value", "last transaction computing device", "hashing", "utilizing a second public key of a second public-private key pair", "second public-private key pair", "the computing device", and "utilizing the first public key and the second public key" of dependent claim 16 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality. No additional element introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. 
Claim 18: Dependent claim 18 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, "hashing", "recipient computing device", "hash value", "encrypting", and "the computing device" of dependent claim 18 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality. No additional element introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. 
Claim 2: Dependent claim 2 adds an additional method step of "generating, by the computing device, the selection information to include one or more of", "an identifier of a benefactor computing device associated … instrument of the set of longevity-contingent instruments". However, the additional method step of dependent claims 2 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, Regarding Step 2B, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 2 is ineligible. 
Claims 3, 9, and 15: Dependent claims 3, 9, and 15 add an additional method step of "interpreting a request", "determining to add another longevity-contingent instrument to the set of longevity-contingent instruments", "determining to remove an existing longevity-contingent instrument from the set of longevity-contingent instruments; and", "determining that a sum of the benefit net … instruments is less than a low threshold". However, the additional method step of dependent claim 3, 9, and 15 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 2 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 2 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claims 3, 9, and 15 are ineligible. 
Claims 4, 10, and 16: Dependent claims 4, 10, and 16 add an additional method step of "when utilizing a symmetric key signature approach", "decrypting a signature of the blockchain-encoded record utilizing … associated with a last transaction computing device", "hashing a portion of the blockchain-encoded record utilizing … is associated with the computing device, and", "establishing the authenticity indicator to indicate favorable authenticity … to the candidate transaction hash value; and", "when not utilizing the symmetric key signature approach", "applying signature verification to the signature of the … public key to produce the authenticity indicator". However, the additional method step of dependent claim 4, 10, and 16 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Regarding Step 2B, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the cited rationale have found the following type of activity to be well-understood, routine, and conventional activity when it is claimed or as insignificant extra-solution activity: decrypting, generic computer function or type of activity recited at high level of generality, Applicant's Specification, p.60,ln.28-p.61,ln.2; p.66,lns.21-27, and hashing, generic computer function or type of activity recited at high level of generality, Applicant's Specification, p.54,ln.9-p.68,ln.13, See, e.g. "[e]ach computing device includes a hash function" p.55,lns.23-25, pertaining to all or portion(s) of the "decrypting a signature of the blockchain-encoded record utilizing … associated with a last transaction computing device" and "hashing a portion of the blockchain-encoded record utilizing … is associated with the computing device, and" steps. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claims 4, 10, and 16 are ineligible. 
Claims 5, 11, and 17: Dependent claims 5, 11, and 17 add an additional method step of "extracting characterization information from the blockchain-encoded record for … instrument to include one or more of", "an estimated timeframe for payout of the second face value benefit", "a present value of the second face value benefit utilizing the estimated timeframe, and", "a present value of the second premium payment stream; and", "indicating to include the second longevity-contingent instrument in … approach requirements associated with the rive approach". However, the additional method step of dependent claim 5, 11, and 17 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 2 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 2 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claims 5, 11, and 17 are ineligible. 
Claims 6, 12, and 18: Dependent claims 6, 12, and 18 add additional method steps of "hashing the selection information utilizing a recipient public … to produce a next transaction hash value", "encrypting the next transaction hash value utilizing a … to produce a next transaction signature; and", "generating a next blockchain-encoded record to include the selection information and the next transaction signature". However, the additional method steps of dependent claim 6, 12, and 18 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Regarding Step 2B, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the cited rationale have found the following type of activity to be well-understood, routine, and conventional activity when it is claimed or as insignificant extra-solution activity: encrypting, generic computer function or type of activity recited at high level of generality, Applicant's Specification, p.1,ln.27-p.2,ln.2; p.62,ln.30-p.63,ln.4; p.68,lns.3-13, and hashing, generic computer function or type of activity recited at high level of generality, Applicant's Specification, p.54,ln.9-p.68,ln.13, See, e.g. "[e]ach computing device includes a hash function" p.55,lns.23-25, as previously cited rationale herein Re: Claims 4, 10, and 16, pertaining to all or portion(s) of the "hashing the selection information utilizing a recipient public … to produce a next transaction hash value" and "encrypting the next transaction hash value utilizing a … to produce a next transaction signature; and" steps. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claims 6, 12, and 18 are ineligible. 
Claim 8: Dependent claim 8 adds an additional method step of "generate the selection information to include one or more of", "an identifier of a benefactor computing device associated … instrument of the set of longevity-contingent instruments". However, the additional method step of dependent claims 8 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 2 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 2 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 8 is ineligible. 
Claim 14: Dependent claim 14 adds an additional method step of "a fourth memory element that stores operational instructions … processing module, causes the processing module to", "generate the selection information to include one or more of", "an identifier of a benefactor computing device associated … instrument of the set of longevity-contingent instruments". However, the additional method step of dependent claims 14 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 13 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) See discussion above regarding Claim 13 for pertinent previously cited rationale finding well-understood, routine, and conventional activities, pertaining to all or portion(s) of the "a fourth memory element that stores operational instructions … processing module, causes the processing module to" steps. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 14 is ineligible.

    PNG
    media_image1.png
    930
    645
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

§101 Subject Matter Eligibility Test for Products and Processes
    
        
            
                                
            
        
    


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPAT No. US 9934138 B1 to Bache; Vijay Kumar Ananthapur et al. discloses Application testing on a blockchain.
USPGPub No. US 20180336552 A1 by Bohli; Jens-Matthias et al. discloses METHOD AND SYSTEM FOR PROVIDING A ROBUST BLOCKCHAIN WITH AN INTEGRATED PROOF OF STORAGE.
USPGPub No. US 20150095075 A1 by Breuer; Mark et al. discloses Method, Apparatus and System for Automated Funding.
USPGPub No. US 20140229402 A1 by CARON; Bruno discloses Funding and Distribution of Income Stream Payments for a Period Associated with the Longevity of Participant Individuals.
USPGPub No. US 20110004495 A1 by Caballero; Crispina O. et al. discloses COMPUTER SYSTEM FOR CONTROLLING A SYSTEM OF MANAGING FLUCTUATING CASH FLOWS.
USPGPub No. US 20050010511 A1 by Conroy, Thomas F  et al. discloses Computer support for multi-jurisdictional investment.
USPGPub No. US 20180183600 A1 by DAVIS; Steven Charles discloses METHOD AND SYSTEM FOR PROVIDING VALIDATED, AUDITABLE, AND IMMUTABLE INPUTS TO A SMART CONTRACT.
USPGPub No. US 20080288298 A1 by Dattatreya; Eswarahalli S. et al. discloses Method and system for providing low-cost life insurance.
USPGPub No. US 20080262956 A1 by De La Motte; Alain L. discloses System and Method for High-Yield Investment Returns in Riskless-Principal Interest Rate/Yield Arbitrage.
USPGPub No. US 20070011086 A1 by Dellinger; Jeffrey K. et al. discloses Method and apparatus for providing retirement income benefits.
USPGPub No. US 20130132163 A1 by Eder; Jeff Scott discloses Automated risk transfer system.
USPGPub No. US 20100241595 A1 by Felsher; David Paul discloses INFORMATION RECORD INFRASTRUCTURE, SYSTEM AND METHOD.
USPAT No. US 7363495 B2 to Felt, legal representative; Sandra V. et al. discloses System and method for message encryption and signing in a transaction processing system.
USPGPub No. US 20100211416 A1 by Frank; William Fielding et al. discloses METHOD AND APPARATUS FOR HEALTHCARE FUNDING EXCHANGE.
USPGPub No. US 20170293912 A1 by Furche; Andreas et al. discloses SECURE TRANSACTION CONTROLLER FOR VALUE TOKEN EXCHANGE SYSTEMS.
USPGPub No. US 20180137512 A1 by GEORGIADIS; Ioannis et al. discloses NETWORK NODE AUTHENTICATION.
USPGPub No. US 20180109541 A1 by Gleichauf; Paul Harry discloses BLOCKCHAIN MINING USING TRUSTED NODES.
USPGPub No. US 20150324905 A1 by Graff; Richard A. discloses GENERATING MULTIPLE COMPUTER SCREENS IN A MULTIPLE COMPUTER SYSTEM.
USPGPub No. US 20120221421 A1 by Hammad; Ayman discloses SECURE ANONYMOUS TRANSACTION APPARATUSES, METHODS AND SYSTEMS.
USPGPub No. US 20130317990 A1 by Heyner; Mark A. discloses SECURE TRANSACTION OBJECT CREATION, PROPAGATION AND INVOCATION.
USPGPub No. US 20190156304 A1 by Hudson; David P. et al. discloses SYSTEMS AND METHODS FOR TOKENIZING CORPORATE ACTIONS.
USPAT No. US 8005741 B2 to Jenkins; Cary Porter et al. discloses Pension administration system and method.
USPGPub No. US 20080071661 A1 by Jeudy; Fabien et al. discloses Investment product, methods and system for administration thereof.
USPGPub No. US 20080010095 A1 by Joyce; Stephen T. discloses Longevity insurance.
USPAT No. US 6963852 B2 to Koresko, V; John J. discloses System and method for creating a defined benefit pension plan funded with a variable life insurance policy and/or a variable annuity policy.
USPGPub No. US 20090112634 A1 by Koziol; Joseph D. discloses Insurance Transaction System and Method.
USPGPub No. US 20140019171 A1 by Koziol; Joseph D. discloses Insurance Transaction System and Method.
USPGPub No. US 20170243025 A1 by Kurian; Manu Jacob et al. discloses SYSTEM FOR EXTERNAL VALIDATION OF DISTRIBUTED RESOURCE STATUS.
USPGPub No. US 20190296915 A1 by Lancashire; David Begor discloses Method and System for Implementing Automatic Transaction Rebroadcasting for Transient Blockchains.
USPGPub No. US 20030115128 A1 by Lange, Jeffrey  et al. discloses Derivatives having demand-based, adjustable returns, and trading exchange therefor.
USPGPub No. US 20030236738 A1 by Lange, Jeffrey  et al. discloses Replicated derivatives having demand-based, adjustable returns, and trading exchange therefor.
USPGPub No. US 20040111358 A1 by Lange, Jeffrey  et al. discloses Enhanced parimutuel wagering.
USPGPub No. US 20120022995 A1 by Lange; Jeffrey discloses Digital options having demand-based, adjustable returns, and trading exchange therefor.
USPGPub No. US 20080172325 A1 by Lange; Jeffrey Scott et al. discloses Optimal reverse mortgage product and methods, systems, and products for providing same.
USPGPub No. US 20060293985 A1 by Lederman; Eric D. et al. discloses System and method for securitizing tangible assets in the alternative financial services industry.
USPAT No. US 11005665 B2 to Lu; Frank Yifan Chen et al. discloses Blockchain-based secure transaction method, electronic device, system and storage medium.
USPGPub No. US 20130117047 A1 by Lyons; Timothy et al. discloses Method for Defeasance of Pension Scheme Risk.
USPGPub No. US 20080281742 A1 by Lyons; Timothy et al. discloses Pension Fund Systems.
USPAT No. US 8533087 B2 to Lyons; Timothy et al. discloses Pension fund systems.
USPGPub No. US 20100121784 A1 by Lyons; Timothy et al. discloses Pension Fund Systems.
USPGPub No. US 20100121785 A1 by Lyons; Timothy et al. discloses Pension Fund Systems.
USPAT No. US 7752062 B1 to Martin; John A. discloses Pension insurance program methods and systems.
USPAT No. US 8725618 B1 to Menzer; Eric et al. discloses System and method for de-risking a pension fund.
USPGPub No. US 20080215480 A1 by Mordecai; David K. A. discloses SYSTEM AND METHOD FOR DYNAMIC PATH- AND STATE-DEPENDENT STOCHASTIC CONTROL ALLOCATION.
USPGPub No. US 20090048961 A1 by Mott; Antony R. discloses System and method for transferring longevity risk.
USPGPub No. US 20110137686 A1 by Mott; Antony R. discloses SYSTEM AND METHOD FOR TRANSFERRING LONGEVITY RISK.
USPAT No. US 7519552 B2 to Phelps; Robert B. discloses Method of enhancing value of pension system assets.
USPGPub No. US 20090099979 A1 by Raghavan; Harish et al. discloses Systems and methods for enhancing group benefit plans and other entities via life insurance funding and administration structures.
USPGPub No. US 20180158162 A1 by Ramasamy; Celambarasan discloses SYSTEM AND METHOD FOR MICROSHARE BASED CONTENT FUNDING AND DISTRIBUTION.
USPAT No. US 8005739 B1 to Reddy; Stephen David discloses Pension alternative retirement income system.
USPGPub No. US 20090254572 A1 by Redlich; Ron M. et al. discloses Digital information infrastructure and method.
USPGPub No. US 20100250497 A1 by Redlich; Ron M. et al. discloses Electromagnetic pulse (EMP) hardened information infrastructure with extractor, cloud dispersal, secure storage, content analysis and classification and method therefor.
USPGPub No. US 20070118393 A1 by Rosen; Jonathan D. et al. discloses METHOD OF COMPENSATING AN EMPLOYEE.
USPGPub No. US 20160335629 A1 by Scott; Angus discloses RIGHTS TRANSFER AND VERIFICATION.
USPGPub No. US 20100131425 A1 by Stolerman; Jonathan et al. discloses Pension Fund Systems.
USPGPub No. US 20190068365 A1 by WRIGHT; Craig Steven et al. discloses METHODS AND SYSTEMS FOR EFFICIENT TRANSFER OF ENTITIES ON A PEER-TO-PEER DISTRIBUTED LEDGER USING THE BLOCKCHAIN.
USPGPub No. US 20030177361 A1 by Wheeler, Lynn Henry  et al. discloses Method and system for using electronic communications for an electronic contract.
USPGPub No. US 20030083972 A1 by Williams, James Benjamin discloses Methods for issuing, distributing, managing and redeeming investment instruments providing securitized annuity options.
USPGPub No. US 20040177022 A1 by Williams, James Benjamin  et al. discloses Methods for issuing, distributing, managing and redeeming investment instruments providing securitized annuity.
USPGPub No. US 20060212380 A1 by Williams; James Benjamin et al. discloses Methods for issuing, distributing, managing and redeeming investment instruments providing normalized annuity options.
USPGPub No. US 20190057362 A1 by Wright; Craig Steven et al. discloses BLOCKCHAIN-BASED EXCHANGE WITH TOKENISATION.
USPGPub No. US 20190303887 A1 by Wright; Craig Steven et al. discloses UNIVERSAL TOKENISATION SYSTEM FOR BLOCKCHAIN-BASED CRYPTOCURRENCIES.
USPGPub No. US 20210233071 A1 by Wright; Craig Steven et al. discloses A METHOD AND SYSTEM FOR THE SECURE TRANSFER OF ENTITIES ON A BLOCKCHAIN.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SLADE E. SMITH whose telephone number is 571- 272-8645.  The examiner can normally be reached Monday through Wednesday from 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sincerely,

/SLADE E SMITH/Examiner, Art Unit 3696        
12/12/2022